 



EXHIBIT 10.1
Agreement
This Agreement is entered into by and between Caterpillar Inc., a Delaware
corporation (“Caterpillar”), and Richard A. Benson, individually (“Benson”), as
of the 3rd day of May, 2006 (the “Effective Date”). Caterpillar and Benson are
sometimes referred to herein individually as a “party” and collectively as the
“parties”.
Recitals

  A.   In 1998, while serving as the Vice President of Caterpillar’s Global
Mining Division, Benson lead negotiations and executed the Commercial Alliance
Agreement by and between Caterpillar and A.S.V., Inc. (“ASV”) dated October 14,
1998 (the “Alliance Agreement”).     B.   In connection with the Alliance
Agreement, Caterpillar and ASV entered into numerous related agreements,
including, but not limited to, stock purchase agreements and the Multi-Terrain
Rubber-Tracked Loader Alliance Agreement dated October 31, 2000 (the “MTL
Alliance Agreement”).     C.   Under the stock purchase agreements, and related
warrants, Caterpillar purchased shares of common stock of ASV, representing
approximately 25% of ASV’s outstanding common stock (the “Ownership Interest”).
As of the date of this Agreement, Caterpillar still holds its Ownership
Interest.     D.   Under the Stock Purchase Agreement, Caterpillar received two
director seats on the Board of Directors of ASV. Benson served as a
Caterpillar-appointed director on ASV’s board of directors while he remained
employed at Caterpillar. After his retirement from Caterpillar, at the request
of ASV, Benson has continued to serve as a director on ASV’s Board of Directors.
    E.   Under the MTL Alliance Agreement, ASV supplied Caterpillar
rubber-tracked undercarriages and undercarriage components for Caterpillar
multi-loader machines (“MTLs”) pursuant to the terms therein.     F.   Although
the MTL Agreement expired, Caterpillar and ASV entered into a subsequent
Purchase Agreement dated November 1, 2005 under which ASV will supply
rubber-tracked undercarriages and undercarriage components for specified
Caterpillar MTLs for a period of five years, subject to the terms therein. In
addition to the new Purchase Agreement, Caterpillar and ASV entered into a
Registration Rights Agreement dated November 1, 2005, under which, after
January 1, 2009, Caterpillar may demand that ASV register with the U.S.
Securities and Exchange Commission all shares constituting the Ownership
Interest.     G.   ASV now requests that Benson serve as ASV’s Chief Executive
Officer (“CEO”).     H.   Pursuant to the terms of this Agreement, Caterpillar
and Benson wish to set forth their mutual understanding regarding Benson’s
handling certain confidential matters of Caterpillar and/or potential conflicts
of interest that may arise in his position as ASV’s CEO as such matters relate
to Caterpillar.

In consideration of the mutual promises and covenants contained in this
Agreement, and intending to be legally bound hereby, Caterpillar and Benson
agree as follows:

1.   Waiver of Purchasing Practice. Caterpillar hereby waives Section 4 of
Caterpillar’s Purchasing Practice No. 49 (“Caterpillar’s Waiver”).

2.   Covenants. Benson hereby acknowledges that, in connection with his
employment with Caterpillar, including, but not limited to, his service as Vice
President of Caterpillar’s Global Mining Division, he learned and had access to
important, proprietary and confidential information about Caterpillar, including
its affiliates and subsidiaries, and its business, products, methods of
conducting business, pricing, costs, technologies and other intellectual
property and strategic direction. In consideration of the foregoing and of
Caterpillar’s Waiver, Benson hereby agrees to the following:

1



--------------------------------------------------------------------------------



 



  a.   Without the prior consent of an officer of Caterpillar, Benson will not
participate in any discussions with Caterpillar or its subsidiaries or
affiliates on behalf of ASV nor will Benson or any employee or representative of
ASV attempt to use or leverage Benson’s past employment with Caterpillar in any
discussions with Caterpillar or its subsidiaries or affiliates. In addition,
Benson will recuse himself from participating, advising ASV, or acting on behalf
of ASV, in connection with pricing matters involving Caterpillar.     b.  
Benson will not disclose any Confidential Information in any manner.     c.  
Benson will not use the Confidential Information in any manner, including, but
not limited to, influencing the direction, action or conduct of ASV or its
employees, directors, officers or agents.

For purposes of this Agreement, “Confidential Information” means information or
data of whatever nature relating to Caterpillar or its subsidiaries or
affiliates obtained by Benson, in writing, electronically, visually or orally,
through his employment with Caterpillar, discussions with the management,
employees and advisers of Caterpillar, together with any reports, analyses,
compilations, studies or other documents or data prepared by or for Benson which
contain or otherwise reflect such information.

3.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to the
principles of conflicts of laws thereof. This Agreement shall be deemed to have
been entered in the State of Illinois.   4.   Entire Agreement. This Agreement,
including the Recitals, constitutes the entire agreement between the parties as
to the subject matter hereof, and will supersede all prior understandings,
letters, agreements, contracts and other documents. This Agreement may not be
amended except by an instrument in writing signed on behalf of all of the
parties hereto.   5.   Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered will be an original, but all such counterparts will together
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on
behalf of each of the parties hereto as of the Effective Date.

     
Caterpillar Inc.
   
By /s/ Daniel M. Murphy
  /s/ Richard A. Benson
 
   
Name: Daniel M. Murphy
  Richard A. Benson
Title: Vice President
   

2